As filed with the Securities and Exchange Commission on February 17, 2011 File Nos. 002-76969 and 811-03345 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 44 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No.45 [X] THE MERGER FUND (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of Principal Executive Offices) (Zip Code) (914) 741-5600 (Registrant’s Telephone Number, Including Area Code) Roy Behren, Co-President Michael T. Shannon, Co-President Copy to: William H. Bohnett THE MERGER FUND Fulbright & Jaworski L.L.P. 100 Summit Lake Drive 666 Fifth Avenue Valhalla, New York 10595 New York, NY 10103 (Name and Address of Agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 44 to the Fund’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Fund’s PEANo.43 on FormN-1A filed January 28, 2011.This PEANo.44 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.43 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the County of New York and State of New York, on the 17th day of February, 2011. THE MERGER FUND By:/s/ Roy Behren Roy Behren Co-President By:/s/ Michael T. Shannon Michael T. Shannon Co-President Pursuant to the requirements of the Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Roy Behren Roy Behren Co-President & Trustee February 17, 2011 /s/ Michael T. Shannon Michael T. Shannon Co-President February 17, 2011 /s/ James P. Logan, III James P. Logan, III Trustee February 17, 2011 /s/ Michael J. Downey Michael J. Downey Trustee February 17, 2011 /s/ Barry Hamerling Barry Hamerling Trustee February 17, 2011 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
